Order entered March 20, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01400-CV

                             SAMUEL T. RUSSELL, Appellant

                                               V.

       DALLAS COUNTY, DALLAS COMMUNITY COLLEGE DISTRICT,
PARKLAND HOSPITAL DISTRICT, DALLAS COUNTY SCHOOL EQUALIZATION
FUND, DALLAS INDEPENDENT SCHOOL DISTRICT, AND THE CITY OF DALLAS,
                            Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-17-00880

                                           ORDER
       Before the Court is appellees’ March 19, 2019 second unopposed motion for extension of

time to file brief. We GRANT the motion and ORDER the brief be filed no later than April 18,

2019. We caution that further extension requests will be disfavored.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE